Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 1 of 9 PagelD #:2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
ELAINE KERN,
Plaintiff,
V.
DZAVAD KRSO and No.
BLUESTAR SERVICES LLC,
Defendants.

DEFENDANTS’ NOTICE FOR REMOVAL
Defendants, DZAVAD KRSO and BLUESTAR SERVICES, LLC submit this Notice of

Removal pursuant to the provisions of 28 U.S.C. §§ 1332, 1441, and 1446. In support of their
Notice for Removal, Defendants state as follows:

1. Plaintiff Elaine Kern filed a Complaint (“Complaint”), Case No. 2020 L 002129,
on February 20, 2020 in the Circuit Court of Cook County, Illinois, County Department, Law
Division, which is within the Northern District of Illinois, Eastern Division. (A true and correct

copy of the Summons and Complaint is attached as Ex. 1).

2. Upon information and belief, the complaint has not been served on the
defendants.
3. This action arises out of a motor vehicle accident and involves alleged personal

injuries against the defendants arising out of the subject accident.

4, Upon information and belief, plaintiff, Elaine Kern, is a citizen of Pennsylvania
with a residence in Doylestown, PA.

5. Bluestar Services, LLC is an Illinois corporation with its principal place of

business in Illinois.

6486279. 1
Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 2 of 9 PagelD #:3

6. Upon information and belief, defendant Dzavad Krso is a citizen of Florida.

7. In the Complaint, Plaintiff alleges that she has been injured and suffered damages
of personal and pecuniary nature in an amount exceeding $50,000. See Ex. 1, Complaint.

8. Upon information and belief, Plaintiff will seek damages in excess of $75,000.

9. This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) because: (1)
Plaintiff is a citizen of Pennsylvania and Defendants Bluestar Services and Dzevad Krso are
citizens of a different state, Illinois and Florida; (2) upon information and belief, defendants have
not been served, and therefore are not “parties in interest properly joined and served as
defendants [as citizens of Illinois]” per 28 U.S.C. 1441(b)(2) and Graff v. Leslie Hindman
Auctioneers, Inc., 299 F.Supp.3d 928 (N.D.IIl. 2017); and (3) the matter in controversy exceeds
the sum of $75,000, exclusive of interest and costs. Therefore, removal of this action is proper
pursuant to 28 U.S.C. § 1441 (a).

10. | Defendants have not been served, upon information and belief, so this Notice of
Removal is filed with the Court on a timely basis under 28 U.S.C. § 1446(b).

11. Promptly after filing this Notice of Removal, defendants will give written notice
to plaintiff and will file a copy of this Notice of Removal with the Circuit Court of Cook County,
Illinois, County Department, Law Division.

WHEREFORE, Defendants, DZEVAD KRSO and BLUESTAR SERVICES, LLC,
respectfully request the removal of this action, Case No. 2020 L 2129, from the Circuit Court of
Cook County, Illinois, County Department, Law Division, to this Court, the United States

District Court for the Northern District of Illinois, Eastern Division.

6486279. 1
Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 3 of 9 PagelD #:4

Dated: February 26, 2020

Respectfully submitted,

(x Scouw R. Shinkan

 

SCOTT SHINKAN
CLAUSEN MILLER P.C.

Scott R. Shinkan (ARDC#6290752)
CLAUSEN MILLER P.C.

10 S. LaSalle Street

Chicago, Illinois 60603

(312) 855-1010
sshinkan@clausen.com

Attorney for Defendants, Dzavad Krso and Bluestar Services, LLC

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on the 26th day of February, 2020, she
electronically filed the foregoing with the Clerk of the United States District Court for the
Northern District of Illinois, Eastern Division, using CM/ECF system which sent notification of
such filing to the parties who are registered participants with the System.

/3( Nicole Andersen

 

6486279.1
Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 4 of 9 PagelD #:5
12-Person Jury

Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled

FILED DATE: 2/20/2020 3:24 PM 2020L002129

wee : FILED
Location: No hearing scheduled | 5/20/2020 3:24 PM
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
COUNTY DEPARTMENT, LAW DIVISION CIRCUIT CLERK
COOK COUNTY, IL
ELAINE KERN, ) 2020L002129
) 8560677
Plaintiff, )
Y } Ne, 20201002129
)
) Plaintiff demands trial by jury
DZAVAD KRSO and ) :
BLUESTAR SERVICES LLC, )
)
Defendants. )
COMPLAINT AT LAW

COUNT I - NEGLIGENCE
DZAVAD KRSO and BLUE STAR SERVICES, LLC

Plaintiff, ELAINE KERN, through her attorneys, CAVANAGH LAW GROUP,
complaining of Defendants, DZAVAD KRSO and BLUESTAR SERVICES LLC, alleges as
follows:

1, On and before April 30, 2018, and at all times relevant hereto, Defendant,
BLUESTAR SERVICES LLC, was an Illinois company licensed to do business in the State of
Illinois. |

2, On and before April 30, 2018, and at all times relevant hereto, Defendant,
BLUESTAR SERVICES LLC, was an Illinois company with its principal place of business in the
State of Illinois.

3. On and before April 30, 2018, and at all times relevant hereto, Defendant,
BLUESTAR SERVICES LLC, conducted business in the County of Cook, State of Illinois and

derived revenue from said Cook County, Illinois operations.

EXHIBIT

1 /

 
FILED DATE: 2/20/2020 3:24 PM 2020L002129

Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 5 of 9 PagelD #:6

4. On April 30, 2018, and at all times relevant hereto, Interstate 95, hereinafter “I-95”,
was a public roadway traveling in a generally north/south direction, in the City of Pooler, County
of Chatham, State of Georgia.

5. On April 30, 2018, Plaintiff, ELAINE KERN, operated and controlled a motor
vehicle in a northbound direction on I-95 approximately one (1) mile north of its intersection with
Interstate 16, in the City of Pooler, County of Chatham, State of Georgia. ©

6. On April 30, 2018, Defendant, DZAVAD KRSO, operated a semi-tractor trailer in
a northbound direction on I-95 approximately one (1) mile north of its intersection with Interstate
16, traveling behind Plaintiff, ELAINE KERN, in the City of Pooler, County of Chatham, State of
Georgia.

7. On April 30, 2018, the semi-tractor trailer operated by Defendant, DZAVAD
KRSO, came into contact with the vehicle operated by Plaintiff, ELAINE KERN.

8. On April 30, 2018, Defendant, DZAVAD KRSO, was a duly authorized agent
and/or employee of Defendant, BLUESTAR SERVICES LLC, acting within the scope of his
agency and/or employment.

9. On April 30, 2018, and at all times. relevant hereto, Defendant, BLUESTAR
SERVICES LLC, owned the vehicle that Defendant, DZAVAD KRSO, was operating at the time
of the aforesaid collision,

10. On April 30, 2018, and at all times relevant hereto, Defendant, BLUESTAR
SERVICES LLC, individually, and through its duly authorized agent and/or employee, Defendant,
DZAVAD KRSO, owed a duty to exercise reasonable care in the operation of their motor vehicle
to avoid placing others in danger and to avoid coming into contact with another vehicle on the

roadway.
FILED DATE: 2/20/2020 3:24 PM 20201002129

Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 6 of 9 PagelD #:7

11. At the time and place aforesaid, Defendant, BLUESTAR SERVICES LLC,

individually, and through its duly authorized agent and/or employee, Defendant, DZAVAD

KRSO, was negligent in one or more of the following respects:

a.

é.

Failed to maintain proper control over its vehicle to avoid colliding with
another vehicle;

Followed another vehicle more closely than was reasonable and prudent,
having due regard for the speed of such vehicles and the traffic upon and
the condition of the highway in violation of O.C.G.A. 40-6-49;

Failed to exercise due care in operating a motor vehicle on the highways of
this state and shall not engage in any actions which shall distract such driver
from the safe operation of such vehicle in violation of O.C.G.A. 40-6-241;

Drove a vehicle at a speed greater than was reasonable and prudent under
the conditions. and having regard for the actual and potential hazards then
existing in violation of O.C.G.A. 40-6-180; and

Failed to keep and maintain a proper lookout.

12. Asa direct and proximate result of one or more of the aforesaid acts or omissions _

of Defendants, DZAVAD KRSO and BLUESTAR SERVICES LLC, Plaintiff, ELAINE KERN,

sustained injuries of a personal and pecuniary nature.

WHEREFORE, Plaintiff, ELAINE KERN, prays that judgment be entered in her favor

against Defendants, DLAVAD KRSO and BLUESTAR SERVICES LLC, and each of them, in an

amount in excess of the jurisdictional limits of the Law Division of the Circuit Court of Cook

County, Illinois, plus costs.
FILED DATE: 2/20/2020 3:24 PM 20201002129

Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 7 of 9 PagelD #:8

Timothy J, Cavanagh

Michael J. Sorich

Sean P. Kelly

CAVANAGH LAW GROUP
161 N. Clark St.

Suite 2070

Chicago, IL 60601

(312) 425-1900
law@CavanaghLawGroup.com
tjc@CavanaghLawGroup.com
mjs@CavanaghLawGroup.com
spk@CavanaghLawGroup.com
Firm [.D.: 45381

Ain
ey for Plaintiff
Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 8 of 9 PagelD #:9

Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled

Location: No hearing scheduled THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS — 5/99/7020 3:24 PM

FILED DATE: 2/20/2020 3:24 PM 2020L002129

FILED

COUNTY DEPARTMENT, LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
ELAINE KERN, ) COOK COUNTY, IL
) 2020L002129
Plaintiff, 8560677
Ve ) No.2020L002129
)
) Plaintiff demands trial by jury
DZAVAD KRSO and )
. BLUESTAR SERVICES LLC, )
)
Defendants. )

AFFIDAVIT

I, Timothy J. Cavanagh, attorney for Plaintiff, ELAINE KERN state under oath:

1. Tam the attorney for the plaintiff in this matter.
2. The total money damages sought by us exceed $50,000.00, exclusive of interests
and costs.

Timothy J. Cavanagh

Michael J, Sorich

Sean P. Kelly

CAVANAGH LAW GROUP
161 N. Clark St.

Suite 2070

Chicago, IL 60601

(312) 425-1900
law@CavanaghLawGroup.com
tic@CavanaghLawGroup.com
mjs@CavanaghLawGroup.com
spk@CavanaghLawGroup.com
Firm 1.D.: 45381

Arak

\_ pomey for Plaintiff
Case: 1:20-cv-01404 Document #: 2 Filed: 02/26/20 Page 9 of 9 PagelD #:10

Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled ILED

Location: No hearing scheduled THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS | 9/20/2020 3:24 PM
COUNTY DEPARTMENT, LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK

ELAINE KERN, ) COOK COUNTY, IL

a ) 2020L002129

= Plaintiff, 8560877

i v. )  No.2020L002129

a )

S ) Plaintiff demands trial by jury

2 DZAVAD KRSO and )

S BLUESTAR SERVICES LLC, )

S )

E Defendants. )

a JURY DEMAND

The undersigned herby demands a jury trial.

Am 6.

AKomey for Plaintiff
Timothy J. Cavanagh
Michael J. Sorich
Sean P. Kelly
CAVANAGH LAW GROUP
161 N. Clark St.
Suite 2070
Chicago, IL 60601
(312) 425-1900
law@CavanaghLawGroup.com
tic@CavanaghLawGroup.com
mjs@CavanaghLawGroup.com
spk@CavanaghLawGroup.com
Firm LD.: 45381
